Citation Nr: 1230548	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for intractable plantar keratosis of the right foot. 

2.  Entitlement to a compensable disability rating for intractable plantar keratosis of the left foot.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and from August 1986 to February 2003. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued compensable disability ratings for service-connected intractable plantar keratosis of each foot.  

The Board has previously remanded these claims in October 2009 and in March 2011 to the RO (via the Appeals Management Center (AMC)) for additional development, to include VA examinations to evaluate the current severity of the Veteran's disabilities. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case prior to further disposition of the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

The Board previously remanded the claims for compensable disability ratings for intractable plantar keratosis for the right and left foot in March 2011 in part to provide the Veteran with a VA examination.  Specifically, the Board requested  a medical opinion on whether the medical evidence of tarsal tunnel syndrome, plantar neuropathy, and/or osteoarthritic changes of each foot are "part and parcel" of the Veteran's service-connected intractable plantar keratosis of each foot, or attributable to the Veteran's service-connected bilateral plantar fasciitis.  

Pursuant to the Board's remand directives, the Veteran was provided with a VA examination in April 2011.  While clinical examination revealed findings of deviation of the fifth metatarsal with mild callus formation, bilaterally, and verruca lesion under the second metatarsal on the left foot, the April 2011 VA examiner concluded that there was no evidence of an intractable plantar keratosis on either foot.  The VA examiner opined that the deviations of the fifth metatarsal, bilaterally, were congenital in nature.  

The April 2011 VA examiner failed to determine whether there was current evidence of tarsal tunnel syndrome, plantar neuropathy, and/or osteoarthritic changes of either foot and whether any diagnosed disorder was associated with service-connected intractable plantar keratosis of each foot, or attributable to the Veteran's service-connected bilateral plantar fasciitis.  The April 2011 VA examination is inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268  (1998).  

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall, 11 Vet. App. at 271.  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Regarding a claim for TDIU, the Board notes that the April 2011 VA examination report shows that the Veteran reported that he was no longer able to work because of pain associated with his medical problems, including those involving his feet.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  Here, the Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16(a); however, no development of this claim has been performed, and it is remanded in accordance with the Court's holding in Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).

2.  Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA or private treatment records for foot problems and associated those records with claims folder.  

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

3.  Afford the Veteran a VA examination for evaluation of the service-connected intractable plantar keratosis of each foot.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's intractable plantar keratosis of each foot.  The examiner should specify whether there is associated atrophy or weakness and express an opinion as to the severity of the disability.  

Specifically, the examiner should determine whether tarsal tunnel syndrome, plantar neuropathy, or osteoarthritic changes of the first metatarsophalangeal joint of each foot is part and parcel of, or otherwise is related to, the service-connected intractable plantar keratosis of each foot. 

The examiner should express an opinion as to whether intractable plantar keratosis of each foot significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time. 

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected intractable plantar keratosis of each foot from those associated with other foot disability, including service-connected bilateral plantar fasciitis. 

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal. If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


